DETAILED ACTION
The papers submitted on 25 October 2021, amending claims 1, 4-6, and adding claims 7-12, are acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. As discussed in the Interview dated 07 October 2021 and further in the Applicant’s Remarks pp. 6-10 dated 25 October 2021, the closest prior art does not disclose the newly claimed feature, “wherein, during the heat-pressing, an end of the embossing die that contacts the bottom of at least one of the concave part is disposed closer to the flat back surface than to a surface height of the elastic mat in a natural state.” This limitation is better demonstrated in FIG. 1B and/or FIG. 5B reproduced below.

    PNG
    media_image1.png
    419
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    641
    media_image2.png
    Greyscale

Where the end (9a) and/or (39a) of the embossing die that contacts the bottom of the concave part (3a) and/or (33) is closer to the flat back surface (16) of the raw material than to the surface height (H) of the elastic mat (10) in a natural/uncompressed state. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742